Citation Nr: 0843451	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania
 

THE ISSUES

1.  Entitlement to an increased rating in excess of 40 
percent for service-connected residuals of the fracture of 
the sacrum. 

2.  Entitlement to an increased (compensable) rating for 
service-connected residuals of ulcer disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1979 to 
July 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO rating decision.  

At the  May 2005 VA examination it was noted that the veteran 
was not working as a result of his service-connected 
residuals of the fracture of the sacrum; therefore, the Board 
refers the issue of individual unemployability due to 
service-connected disabilities (TDIU) to the RO for further 
development. 


FINDINGS OF FACT

1.  The service-connected residuals of the fracture of the 
sacrum is not shown to be productive of unfavorable ankylosis 
of the entire throacolumbar spine. 

2.  The service-connected residuals of ulcer disease is shown 
to be asymptomatic and not manifested by a mild ulcer with 
recurring symptoms once or twice yearly.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an increased rating in 
excess of 40 percent for the service-connected residuals of 
the fracture of the sacrum have not been met for any period 
of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5235 (2008).  

2.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected residuals of 
ulcer disease are not met for any period of increased rating 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.20, 4.104, 
Diagnostic Code 7304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  In May 2005, prior to the 
rating decision on appeal, the RO sent the veteran a letter 
advising him that in order to support a claim for higher 
evaluation for a service-connected disability, the evidence 
must show that the disability had become worse; the veteran 
had an opportunity to respond prior to the issuance of the 
July 2005 rating decision.  The Board accordingly finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims for increased 
rating, and has been afforded ample opportunity to submit 
such information and evidence.  

The Board also finds that the May 2005 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
The May 2005 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the veteran that VA must make reasonable 
efforts to help the veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In this case, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  Neither in response to the documents cited 
above, nor at any other point during the pendency of this 
appeal, has the veteran or his representative informed the RO 
of the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

With regard to the increased evaluation claims included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that: (1) VA notify the claimant that, 
to substantiate such a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

In this case, the Board finds that the May 2005 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the May 2005 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
May 2005 VA examinations involved studies that paralleled the 
relevant diagnostic criteria.  These studies, as well as the 
veteran's access to his VA examination reports (indicated in 
his representative's May 2006 statement, as the claims file 
had been reviewed by the representative), reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  

Moreover, as the veteran discussed his service-connected 
disabilities in terms of relevant symptomatology and the 
functional effects of his disabilities on his everyday life 
in support of his claims during his examinations, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claims for increased rating.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).  For all of these reasons, the Board finds that any 
notice errors with regard to the second and third 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the essential fairness of the 
adjudication.  

The Board also notes that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claims on appeal.  The 
veteran's service treatment records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded VA examinations in May 2005.  
Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for increased ratings 
for the service-connected disability of residuals of fracture 
of the sacrum and the service-connected ulcer disease. 

II. Increased Rating Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods. 

Service-connected Residuals of Sacrum Fracture

The veteran asserts that his service-connected residuals of 
the fracture of the sacrum have increased in severity beyond 
the current 40 percent disability rating.  The Board notes 
that July 2005 RO rating decision continued the 40 percent 
disability rating for service-connected residuals of the 
fracture of the sacrum. 

The veteran has been rated by analogy under Diagnostic Code 
5299-5235.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, effective on September 26, 2003, with 
or without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
Diagnostic Code 5235 will apply.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 40 percent evaluation is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.  

There are several notes set out after the diagnostic 
criteria, to include the following.  Note (1) provides that 
associated objective neurologic abnormalities are to be rated 
separately under an appropriate diagnostic code.  Note (2) 
provides that for purposes of VA compensation, normal forward 
flexion of the thoracolumbar spine is 0 to 90 degrees, 
extension is 0 to 30 degrees, left and right lateroflexion is 
0 to 30 degrees, and left and right lateral rotation is 0 to 
30 degrees.  The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateroflexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is to 140 
degrees.  Note (3) provides that in exceptional cases, an 
examiner may state that, because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion stated in the regulation.  38 C.F.R. 
§ 4.71a. 

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At the May 2005 VA examination he reported that he could not 
bend over and that he had throbbing pain that radiated to the 
left posterior thigh and it was severely intense.  He also 
reported stiffness in his back; however, he did not use a 
cane, corrective shoes, or a brace.  On examination his 
active range of motion was flexion to 68 degrees with pain, 
extension to 25 degrees with pain, lateral flexion was to 25 
degrees with pain, and right and left side flexion was 30 
degrees.  After repetitive use his range of motion was 69 
degrees for flexion and 25 degrees for extension.  He had 
flare-ups in cold damp weather where his range of motion was 
reportedly decreased by 30 percent.  He did not have 
scolosis, kyphosis, scars, or spasms; however, he had 
tenderness.  

After a careful review of the veteran's VA treatment notes 
and VA examination and comparing the medical evidence to the 
rating criteria, the Board finds that the service-connected 
residuals of the fracture of the sacrum are not shown to 
warrant a rating higher than the current 40 percent for any 
period of increased rating claim.  At no time has the veteran 
been shown to have unfavorable ankylosis of the entire 
thoracolumbar spine.  

Even with considerations of the effect of pain and weakness 
when rating a service-connected disability on the basis of 
limitation of range of motion, the evidence does not 
demonstrate limitation of motion that more nearly 
approximates ankylosis of the thoracolumbar spine.  The Board 
notes that May 2005 VA examination stated that the veteran's 
range of motion was not limited by pain but by cold weather; 
however there is no other medical evidence that there is any 
additional limitation of function due to fatigue, weakness, 
or lack of endurance.  The Board accordingly finds that the 
40 percent scheduler rating adequately compensates the 
veteran for his symptoms, including limitation of motion, 
pain, and weakness.  For all the foregoing reasons, the Board 
finds a preponderance of the evidence is against a disability 
rating higher than 40 percent for service-connected residuals 
of the fracture of the sacrum for any period of claim.  



Rating Ulcer Disease

A June 2001 RO rating decision granted service connection and 
a noncompensable rating for his residuals of ulcer disease.  
The July 2005 RO rating decision denied an increased rating, 
that is, continued the veteran's noncompensable rating for 
service-connected ulcer disease. 

The veteran asserts that his service-connected residuals of 
ulcer disease warrant a compensable rating.  The veteran has 
been rated under 38 C.F.R. § 4.114, Diagnostic Code 7304, for 
a gastric ulcer.  Under Diagnostic Code 7304, evidence of 
mild ulcer symptomatology with recurrent symptoms once or 
twice yearly warrants the assignment of a 10 percent 
disability evaluation.  Evidence of a moderate ulcer 
manifested by recurring episodes of severe symptoms two or 
three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants the assignment 
of a 20 percent disability evaluation.  A 40 percent 
disability evaluation requires evidence of a moderately 
severe ulcer that is less than severe but that causes 
impairment of health manifested by anemia and weight loss or 
that results in recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.  A 60 percent evaluation requires evidence of a severe 
ulcer manifested by pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  
38 C.F.R. § 4.114.  

At the May 2005 VA examination it was noted that the veteran 
had no hematemesis, melena, constipation, or diarrhea, 
hypoglycemia, abdominal pain, nausea, or vomiting; however, 
he did have abdominal distension. The VA examiner diagnosed 
him with a past history of gastric ulcer that was in 
remission. 

After careful review of the veteran's VA treatment notes and 
VA examination, the Board finds that the veteran's disability 
picture does not warrant the assignment of a compensable 
rating for any period of increased rating claim.  The 
service-connected residuals of ulcer disease does not warrant 
a 10 percent rating because there is no evidence that the 
veteran has for any period of increased rating claim 
manifested an ulcer.  Even were an ulcer to be shown, there 
is no evidence suggesting the requisite recurrent symptoms 
once or twice a year.  Accordingly, the Board finds that the 
claim for an increased (compensable) rating for service-
connected residuals of ulcer disease must be denied.  


ORDER

An increased rating in excess of 40 percent for service-
connected residuals of the fracture of the sacrum is denied. 

An increased (compensable) rating for service-connected 
residuals of ulcer disease is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


